DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are being treated on the merits.
Claim Objections 
Claims 1, 3 and 12-13 are objected to because of the following informalities:
In claim 1, lines 1-2, "shape memory, heat-shrinkable thermoplastic material" appears to read "a shape memory, heat-shrinkable thermoplastic material";
In claim 1, lines 3-4, "the application" appears to read "an application" as it is the first time the limitation is recited;
In claim 3, line 2, "no crystallinity is present" appears to read "no crystallinity of the polymer is present" or "the polymer does not have crystallinity";
In claim 12, line 3, "insertion thread" appears to read "an insertion thread";
In claim 13, lines 12-13, "electrically conductive yarn and insulation yarn" appears to read "an electrically conductive yarn and an insulation yarn".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation "at least one attachment element".  However, the original disclosure fails to provide any description of the at least one attachment element, such as structure(s) of the at least one attachment element and how the at least one attachment element is configured to fixedly connect the leg part and the foot part.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 14.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the phrase "for example", which renders the claim indefinite.  It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the film", which renders the claim indefinite.  Claim 10 depends from claim 9, and claim 9 recites "at least one of a mesh, a yarn and a film"; therefore the shape memory, heat-shrinkable thermoplastic material is not necessarily arranged a film.  In case of a film is not selected, "the film" in claim 10 would lack antecedent basis in the claim. For examination purposes, the limitation has been construed to be "wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film, wherein the film…".
Claim 11 recites the limitation "the film", which renders the claim indefinite due to the same reason as addressed for claim 10.  For examination purposes, the limitation has been construed to be "wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film, wherein the film…".
Claim 12 recites the limitation "woven fabric comprising knitting thread", which renders the claim indefinite.  It is unclear whether the fabric is actually a woven fabric or a knitted fabric in view of the term "knitting thread".  If it is a woven fabric, it is unclear how a woven fabric is configured to comprise a knitting thread.  For examination purposes, the limitation has been construed to be either a woven fabric or a knitted fabric comprising a thread.
Claims 13 and 17 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2013/0303957 A1) in view of Sussmann (WO 2017129201 A1).
Regarding claim 1, Bauerfeind discloses a compression stocking (compression stocking 100; fig. 1; para. 0047; claims 1, 7), comprising: 
a shape memory, heat-shrinkable thermoplastic material (a polyurethane material; paras. 0015-0016, 0047; claim 1), 
wherein said stocking is configured to establish, in use, a compression contact with at least one of a leg and a foot of a user upon the application of an amount of heat to the shape memory, heat-shrinkable thermoplastic material (compression contact trigged by thermal radiation, contact heat, convection, induction, electrical current; paras. 0018, 0047; claim 1), 
wherein the thermoplastic material is a polymer (a polyurethane material; para. 0016, 0047).
Bauerfeind does not explicitly disclose wherein the polymer has a glass transition temperature below -10°C., has crystallinity with a melting temperature (Tm) between 30-50 °C and a heat of fusion of at least 10 J/g, as determined using differential scanning calorimetry (DSC) (−40°C/10.0 (K/min)/100°C) as set out by the ASTM D3418:2003.  However, Sussmann discloses an article of footwear (shoe 1; figure; see English translation; para. 0022) comprising a compression component (second material section 5; figure; paras. 0013, 0022), wherein the compression component comprising a shape memory, heat-shrinkable thermoplastic material (a In re Leshin, 125 USPQ 416.
Regarding claim 2, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Sussmann further discloses the material has at least one of the shape memory mechanisms: crosslinks (covalent bonds), 
Regarding claim 3, Bauerfeind and Sussmann, in combination, disclose the compression stocking according claim 1. The combination of Bauerfeind and Sussmann would have the shape memory polymer Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A has no crystallinity present between 60-80°C (para. 0067).
Regarding claim 4, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A is a polyurethane-polyester (TPU-Polyester) (para. 0067).
Regarding claim 5, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses the compression stocking further including a temperature controlling device (a device for exerting heat; paras. 0015, 0018) that comprises at least one of a heating arrangement that is integrated in the compression stocking and an external heating arrangement (the device is either integrated in the stocking or external to the stocking; para. 0018).
Regarding claim 6, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 5, and Bauerfeind further discloses wherein at least one of the heating arrangements that is integrated in the compression stocking and the external heating arrangement is configured to generate heat using at least one of electrical energy and chemical energy (when the stimulus is electrical current that generates heat; para. 0018).
Regarding claim 7, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein the compression stocking has one of a tubular shape and an anatomical shape in accordance with In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein, in use, the shape memory, heat-shrinkable thermoplastic material is at least partially arranged around at least one of the legs and the feet of the user (see figs. 2A-2B).
Regarding claim 9, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, wherein the shape memory, heat-shrinkable thermoplastic material is arranged as at least one of a mesh, a yarn (a thread 120; fig. 1; para. 0047) and a film.
Regarding claim 10, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 9.  Bauerfeind does not disclose wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film, wherein the film has a thickness of 0.005 mm-0.5 mm.  However, Sussmann teaches wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film (the second material section is a thin layer arranged on the first material section 4; figure; para. 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arrangement of the shape memory material as disclosed by Bauerfeind, with wherein the shape memory, heat-shrinkable thermoplastic material is arranged In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 11, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 9.  Bauerfeind does not disclose wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film, wherein the film is provided with perforations.  However, Sussmann teaches wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film (the second material section is a thin layer arranged on the first material section 4; figure; para. 0022), wherein the film is provided with perforations (openings 6; figure; para. 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arrangement of the shape memory material as disclosed by Bauerfeind, with wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film, wherein the film is provided with perforations as taught by Sussmann, in order to provide another suitable arrangement for the shape memory material with ventilating function in the compression stocking, thereby providing comfort to a wearer.
Regarding claim 16, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein the 
Regarding claim 17, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 2.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A is a preferred shape memory polymer for the invention (para. 0067), which indicates that Desmopan DP 2795A meets all the requirements of the invention, including wherein the thermoplastic polymer has crystallinity above 100°C.
Regarding claim 18, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 10, except for wherein the film has a thickness of 0.01 mm - 0.3 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the thickness of the shape memory film, with wherein the film has a thickness of 0.01 mm - 0.3 mm, in order to be fitted with a compression stocking.  One ordinary skill of the art would recognize that it is reasonable to have a shape memory film with a thickness of 0.01 mm-0.3 mm in a compression stocking.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2013/0303957 A1) and Sussmann (WO 2017129201 A1) and further in view of Khoshkava (US 10,007,347 B1).
Regarding claim 12, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 9, and Bauerfeind further discloses wherein the compression stocking comprises a knitted fabric (knitted fabric 110; fig. 1; para. 0047) 
Bauerfeind does not explicitly disclose wherein the insertion thread comprising a core yarn of the shape memory, heat-shrinkable thermoplastic material, the insertion thread being part of at least one of the heating arrangements that is integrated in the compression stocking and the external heating arrangement.  However, Khoshkava teaches a garment (col. 9, ll. 17-24) comprising a fabric (fabric 210; figs. 2A-2B; col. 6, ll. 57-67), wherein the fabric comprising a thread (thread 100; fig. 1C; col. 3, ll. 62-67; col. 4, ll. 1-5), wherein the thread comprising a core yarn (core element 102' and polymer layer 104 together forming a core yarn; fig. 1C; col. 3, ll. 62-67; col. 4, ll. 1-5) of a shape memory polymeric material (polymer layer 104 comprising a shape memory material; col. 6, ll. 16-19), the thread being part of at least one heating arrangement of the garment (at least a heating arrangement to exert heat to the polymer layer 104; col. 6, ll. 1-35).  Both Bauerfeind and Khoshkava teach a garment comprising a fabric that includes insertion threads formed of a shape memory polymer, wherein the insertion threads are configured to switch from a first shape to a second shape in response to heat.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the structure of the insertion thread as disclosed by Bauerfeind, with wherein the insertion thread comprising a core yarn of the shape memory, heat-shrinkable thermoplastic material, the insertion thread being part of at least one of the heating arrangements that is integrated in the compression stocking and the external heating arrangement as taught by Khoshkava, in order to provide a suitable arrangement for the shape memory material in the insertion thread that is capable of providing integrated heating function.
Regarding claim 13, Bauerfeind, Sussmann and Khoshkava, in combination, disclose the compression stocking according to claim 12.  Bauerfeind does not disclose wherein the insertion thread further comprises an electrically conductive yarn and an insulation yarn, the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2013/0303957 A1) and Sussmann (WO 2017129201 A1) and further in view of Flugel (DE 202013002992 U1).
Regarding claim 14, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  Bauerfeind does not disclose wherein the compression stocking comprises a leg part and a foot part that are one of detachably associated with each other via at least one attachment element and fixedly connected to each other.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Hu (US 2012/0000251 A1) and Khoshkava (US 2018/0258561 A1) are also drawn to compression garments comprising shape memory materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732